DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “a circuit” in line 3. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a circuit” in line 1. Clarification and amendment are kindly requested.
Claims 2 – 9 are also rejected for depending on claim 1.
Regarding Claim 3, the claim also recites the limitation “an arc fault or ground fault” in lines 2 – 3. It is unclear if these limitations are new limitations or if they are referred back to the limitations “an arc fault” in line 14 and “a ground fault” in line 15 in claim 1. Clarification and amendment are kindly requested.
Claim 4, the claim also recites the limitation “an arc fault” in line 2. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “an arc fault” in line 14 in claim 1. Clarification and amendment are kindly requested.
Claim 6 is also rejected for depending on claim 4.
Regarding Claim 5, the claim also recites the limitation “a ground fault” in line 2. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a ground fault” in line 15 in claim 1. Clarification and amendment are kindly requested.
Regarding Claim 6, the claim also recites the limitation “a ground fault” in line 1. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a ground fault” in line 15 in claim 1. Clarification and amendment are kindly requested.
Regarding Claim 9, the claim recites the limitation “a circuit” in line 3. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a circuit” in line 1. Clarification and amendment are kindly requested.
Claims 10 – 16 are also rejected for depending on claim 9.
Regarding Claim 11, the claim also recites the limitation “an arc fault or ground fault” in lines 2 – 3. It is unclear if these limitations are new limitations or if they are referred back to the limitations “an arc fault” in line 17 and “a ground fault” in line 18 in claim 9. Clarification and amendment are kindly requested.
Regarding Claim 12, the claim also recites the limitation “an arc fault” in line 2. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “an arc fault” in line 17 in claim 9. Clarification and amendment are kindly requested.
Regarding Claim 13, the claim also recites the limitation “a ground fault” in line 2. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a ground fault” in line 18 in claim 9. Clarification and amendment are kindly requested.
Claim 14 is also rejected for depending on claim 13.
Regarding Claim 14, the claim also recites the limitation “a ground fault” in line 2. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a ground fault” in line 18 in claim 9. Clarification and amendment are kindly requested.
Regarding Claim 17, the claim recites the limitation “a circuit” in line 5. It is unclear if this limitation is a new limitation or if it is referred back to the limitation “a circuit” in line 3. Clarification and amendment are kindly requested.

Allowable Subject Matter
Claims 1 – 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art of record does not teach claimed limitation: “operating a switch between at least first and second positions to selectively control a signal pathway on the at least one line conductor or the neutral conductor in relations to the current sensor, the signal pathway including a parallel circuit path to circumvent the current sensor for the at least one line conductor or the neutral conductor when the switch is in the first position, the current sensor performing a first current measurement corresponding to current across one conductor from the at least one line conductor and the neutral conductor when the switch is in the first position and performing a second current measurement corresponding to a current balance or imbalance between the at least one line conductor and the neutral conductor when the switch is in the second position” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 8, the claims would be allowable as they further limit claim 1.
Claim 9, the prior art of record does not teach claimed limitation: “a switch configured to operate between at least first and second positions to control a signal pathway of the at least one line conductor or the neutral conductor in relations to the current sensor, the signal pathway including a parallel circuit path to circumvent the current sensor for the at least one line conductor or the neutral conductor when the switch is in the first position; and one or more processors configured to control the operation of the switch between the at least first and second positions to control a current pathway of the at least one line conductor or the neutral conductor in relations to the current sensor, the current sensor performing a first current measurement corresponding to current across one conductor from the at least one line conductor and the neutral conductor when the switch is in the first position and performing a second current measurement corresponding to current balance or imbalance across the at least one line conductor and the neutral conductor when the switch is in the second position” in combination with all other claimed limitations of claim 9.
Regarding Claims 10 – 16, the claims would be allowable as they further limit claim 9.
Regarding Claim 17, the prior art of record does not teach claimed limitation: “controlling operation of a switch between at least first and second positions to selectively control a signal pathway on at least one line conductor or a neutral conductor on [[a]]the (see 112(b) rejection) circuit in relations to a current sensor for sensing current on the at least one line conductor, the neutral conductor, or both the at least one line conductor and the neutral conductor on the circuit, the current sensor performing a first current measurement corresponding to current across one conductor from the at least one line conductor and the neutral conductor when the switch is in the first position and performing a second current measurement corresponding to a current balance or imbalance between the at least one line conductor and the neutral conductor when the switch is in the second position, the signal pathway including a parallel circuit path to circumvent the current sensor for the at least one line conductor or in combination with all other claimed limitations of claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kinsella (US 2016/0103157 A1) teaches the circuit includes at least three of the main conducting paths, each of the main conducting paths being coupled to a motor, the current sensor is a toroid having an output coupled to a circuit protection device (see claim 12).
Chen et al. (US 2016/0091556 A1) suggests a fault diagnosis method for freewheeling diodes of power converter of switched reluctance motor with two main switches per phase, comprising arranging two current sensors on a power converter with two main switches per phase, wherein, one current sensor LEM1 is used to detect the total current of the main switches connected to the DC bus (see claim 1).
Pushkolli et al. (US 9,007,068 B2) discloses a method for detecting an electrical fault in an electrical network of a motor vehicle, the method comprising: detecting a battery current associated with at least one battery of the network with the aid of a battery current sensor (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	12/4/2021